Appellant has filed a motion for rehearing in which he earnestly insists that the evidence is insufficient to show that appellant acted with Sango Ybarro in such a way as to constitute him a principal, and he insists that the evidence not only preponderates, as held by the court, in favor of the theory that Sango Ybarro struck the fatal blow, but that it excludes the idea that appellant did so. To admit as true that the evidence shows that Ybarro struck the fatal blow, yet we think it clearly authorized the jury to find that appellant was present and acted in such a way as to constitute him a principal. John Davis, the man who was killed, immediately after he was cut told Jim Hughes "these Mexicans have cut me all to pieces; they held me; and he had shot the man who cut him, and it was Sango Ybarro who cut him." A witness for the State testified that appellant was the man who held John Davis when Ybarro cut him; that they were tussling, and he called to appellant to turn Davis loose. That appellant was holding Davis when Ybarro said: "Now you will see, you s_n of a b___h," and the evidence discloses that it was at this time the fatal blow was struck. The appellant did not testify, and there was no evidence introduced by him that questioned the correctness of the above testimony. So the jury would be authorized to find under it that appellant and Davis were scuffling when the witness called to him to turn loose, but instead of doing so he held him while Ybarro inflicted the fatal wound. The court instructed the jury:
"All persons are principals who are guilty of acting together in the commission of an offense. When an offense is actually committed by one person, but another is present, and knowing the unlawful intent, aids, by acts, or encourages by words, or gestures, the one engaged in the commission of the unlawful act, he is a principal offender, and may be prosecuted and punished as such. *Page 647 
"I charge you that in this cause Sabas Castillo is alone upon trial; and, in this connection, you are further charged that the said Sabas Castillo can not be held responsible for the acts of Sango Ybarro, unless you believe from the evidence, beyond a reasonable doubt, that he, Sabas Castillo, intentionally encouraged or aided Sango Ybarro, by words or acts, to cut the said John Davis, and unless you so believe, beyond a reasonable doubt, you will acquit the defendant."
It is thus seen the court fairly submitted the issue to the jury, and the jury finds against him as it would be authorized to do under the evidence offered in behalf of the State.
We do not deem it necessary to discuss the other questions again, as they were all passed on in the original opinion.
The motion for rehearing is overruled.
Overruled.